





EXHIBIT 10.1




ITT Inc.
1133 Westchester Ave, Suite N300
White Plains, NY 10604




CONSULTING AGREEMENT




This CONSULTING AGREEMENT (“Agreement”) is entered into as of January 7, 2021
(the “Effective Date”) by and among ITT Inc., an Indiana corporation (the
“Company”) and Thomas Scalera (“Consultant”).


    WHEREAS, Consultant was previously employed by the Company as its Executive
Vice President & Chief Financial Officer through January 6, 2021;


    WHEREAS, in connection with Consultant’s separation of employment from the
Company, Consultant and Company entered into a certain Separation and Release
Agreement, dated as of June 25, 2020 (the “Separation Agreement”); and


    WHEREAS, the Company and Consultant desire to enter into an arrangement
whereby Consultant will perform certain services for the Company as an
independent, third-party contractor on the terms and conditions set forth
herein.


    NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:


1.    Engagement. The Company hereby engages Consultant, and Consultant hereby
accepts such engagement, as an independent contractor to the Company, upon the
terms and conditions set forth herein.


2.    Duties; Time Commitment. During the Term (as defined below), Consultant
shall perform all such services as may be reasonably requested by the Company
from time-to-time, including but not limited to the provision of financial,
accounting and investor relations advisory services (the “Consulting Services”).
Consultant agrees to perform the Consulting Services faithfully and to the best
of Consultant’s ability, and to carry out the policies and directives of the
Company. The Company expects that the Consulting Services will require the
Consultant to provide, and the Consultant agrees to provide, one (1) day of
service (or the equivalent of eight (8) hours) per calendar week, during the
Term. Consultant agrees to comply with all policies, procedures and guidelines
of the Company applicable to third-party contractors, whether now in effect or
adopted in the future, including without limitation, conflicts of interest and
other similar policies.


3.    Term. This Agreement and Consultant’s engagement hereunder shall commence
on the Effective Date and will terminate on March 31, 2021, unless earlier
terminated in accordance with Section 5 below (the “Term”).



--------------------------------------------------------------------------------







4.    Fees and Expenses.


(a)    Consulting Fees. In consideration of performance of the Consulting
Services and covenants under this Agreement, the Company shall pay Consultant an
aggregate consulting fee of $150,000.00 payable in three (3) equal installments
of $50,000.00 on January 31, 2021, February 28, 2021 and March 31, 2021,
respectively (each, a “Consulting Fee” and collectively, the “Consulting Fees”).


    (b)    Additional Fees. In the event that the Company requires the services
of Consultant for more than eight (8) hours in any calendar week, the Company
shall pay to Consultant an additional $5,000 fee (each, a “Supplemental Fee”)
and, in exchange, Consultant shall perform up to eight (8) additional hours of
service during such calendar week. Any Supplemental Fee payable hereunder will
be added to the Consulting Fee next due to Consultant and will be paid
concurrently therewith. In the event that the Company desires to engage
Consultant beyond sixteen (16) hours in any given week, the parties will work
together to come to a mutually acceptable arrangement.


    (c)    Travel Expense Reimbursement. The Company agrees to reimburse
Consultant for all reasonable and documented travel expenses properly incurred
by Consultant in connection with the performance of services under this
Agreement; provided, that any expenses exceeding $500.00, individually or in the
aggregate, have been approved in writing in advance by the Company. Consultant
must submit such travel expenses to the Company within thirty (30) days after
the expenses are incurred. The Company shall reimburse Consultant for any such
expenses within fourteen (14) business days of receipt of such documentation.


5.    Termination.


    (a) Termination by Company during the Term. The Company shall have the right
at any time, with or without cause to terminate this Agreement for convenience,
effective immediately. In the event of termination of this Agreement pursuant to
this Section 5(a), the Company shall have no further obligations to Consultant
under this Agreement other than to pay to Consultant (x) a lump sum cash amount
equal to any remaining Consulting Fees and Supplemental Fees owed hereunder, if
any, which amount shall be paid within thirty (30) days after such termination,
and (y) any unreimbursed travel expenses pursuant to Section 4(b).


    (b) Termination Due to Death or Disability. This Agreement will terminate
immediately upon Consultant’s death. In addition, the Company may terminate this
Agreement, effective immediately, upon Consultant’s disability. For this
purpose, “disability” shall mean Consultant’s permanent physical or mental
disability so as to render Consultant incapable of carrying out Consultant’s
duties or responsibilities under this Agreement. In the event of termination
pursuant to this Section 5(b), the Company shall have no further obligations to
Consultant under this Agreement.


2

--------------------------------------------------------------------------------





    (c) Termination by Either Party for Material Breach. Either party may
terminate this Agreement, effective immediately upon written notice to the other
party, in the event that the other party materially breaches this Agreement, and
such breach is incapable of cure, or with respect to a material breach capable
of cure, a breach that is not cured within ten (10) days after receipt of
written notice of such breach. In the event of termination pursuant to this
Section 5(c), the non-breaching party shall have no further obligations to the
other party under this Agreement.


    (d)    Return of Equipment. Consultant shall be responsible for providing
Consultant’s own tools, instruments and equipment in connection with or
furtherance of Consultant’s services under this Agreement; provided, however,
that any equipment provided by the Company to Consultant, including, but not
limited to, computers, laptops, phones and personal management tools, shall,
immediately upon expiration or termination of this Agreement, be returned to the
Company.


6.    Relationship of the Parties; Taxes; No Other Benefits.


    (a)    Independent Contractor Status. Consultant acknowledges and agrees
that Consultant’s status at all times during the Term shall be that of an
independent contractor, and that Consultant may not, at any time, act as a
representative for or on behalf of the Company for any purpose or transaction,
and may not bind or otherwise obligate the Company in any manner whatsoever
without obtaining the prior written approval of an authorized representative of
the Company therefor. Nothing contained in this Agreement or in the performance
of the Consulting Services shall be construed as creating the relationship of
employer and employee between the Company and Consultant.


    (b)    Taxes. Consultant shall be responsible for all taxes arising from
services rendered and amounts paid under this Agreement. No federal, state or
local income tax, or payroll tax of any kind, shall be withheld or paid by the
Company on behalf of the Consultant. Consultant understand that Consultant is
responsible to pay, in accordance with applicable law, Consultant’s taxes and
Consultant shall, when requested by the Company, properly document to the
Company that any and all taxes have been paid.
 
    (c)    No Additional Benefits. Consultant shall receive no benefits under
this Agreement, except as stated in Section 4. For the avoidance of doubt,
Consultant will not be eligible for, and shall not participate in, any employee
pension, health, welfare, insurance or other benefit plan, of the Company. No
workers’ compensation insurance shall be obtained by Company covering
Consultant.


7.    Consultant Representations. Consultant represents to the best of
Consultant’s knowledge, as follows:


    (a)     Authority. Consultant has the right, power and authority to enter
into and perform this Agreement. Consultant is under no legal or other
disability that would make this contract void or voidable.


3

--------------------------------------------------------------------------------





    (b)     No Pending Litigation. Consultant is not presently being sued, nor
has any judgment been entered against Consultant, nor has Consultant received
any threats of any lawsuits against Consultant that would materially and
adversely affect Consultant’s ability to perform Consultant’s duties pursuant to
this Agreement.


    (c)    No Other Promises. No person acting or purporting to act on behalf of
the Company has made any promise to Consultant that is not contained in this
Agreement, or induced Consultant to enter into this Agreement by making any
promise to Consultant that is not contained herein.


    (d)     Binding Contract. Consultant has personally read, understands,
agrees to, and has signed and delivered this Agreement to Company. Consultant is
not breaching any other agreement to which Consultant is a party by signing and
delivering this Agreement. No other contract to which Consultant is a party is
inconsistent with the terms of this Agreement.


    (e)     Standard of Conduct. In rendering services under this Agreement,
Consultant shall conform to high professional standards of work, personal
professionalism and business ethics.


8.    Confidential Information. Consultant shall not, during the Term or at any
time thereafter divulge or cause to be divulged, or otherwise disclose or cause
to be disclosed to any person, corporation, association, or other entity, use or
exploit for his own benefit or for the benefit of any other entity, or use in
any manner which may injure or cause loss to the Company or any of its
affiliates, any of the Company’s or its affiliates’ Confidential Information.
For purposes of this Agreement, “Confidential Information” means any system,
design, procedure, concept, technical information, technology, trade secret,
know-how, customer or prospect list, fee or pricing schedule, business or
financial record, information pertaining to business operations or strategy and
such other information regarded by the Company as confidential and of a
proprietary nature. For purposes hereof, the term Confidential Information shall
not include information which (x) at the time of disclosure to Consultant was
generally known to the public so as to no longer be a protectable trade secret,
or (y) was lawfully received by Consultant from a third-party who independently,
without prompting or assistance by Consultant, developed or acquired such
Confidential Information and was under no obligation, express or implied, to the
Company with respect thereto, or (z) at the time of disclosure was already
properly in Consultant’s possession or otherwise known by Consultant independent
from his role as an employee or consultant of the Company as evidenced by
written documentation. The parties hereto agree that disclosure by Consultant of
any Confidential Information in violation of the terms of this Agreement would
cause immediate and irreparable injury to the Company and that an adequate
remedy at law for such injury may not exist. Therefore, the parties hereto agree
that, in the event of a disclosure or threatened disclosure or prohibited use of
the Confidential Information by Consultant, the Company may immediately
terminate the services of Consultant without any further liability to Consultant
and may, in addition to any other remedies to which it may be entitled, (i)
demand the return of any and all documents or other tangible items that embody
the Confidential Information, whereupon Consultant shall promptly comply with
such demand; (ii) institute and prosecute proceedings in a court of competent
jurisdiction to obtain
4

--------------------------------------------------------------------------------





temporary or permanent injunctive relief to enforce any provision hereof,
without the necessity of proof of actual injury, loss or damage; and (iii)
recover damages, losses, and expenses of any nature, including without
limitation reasonable attorneys’ fees, arising out of, resulting from or
otherwise relating to such disclosure or threatened disclosure.


9.    No Waiver of Breach. The failure of the Company at any time or times to
require performance of any provision hereof shall in no manner affect the
Company’s right at a later time to enforce the same. No waiver by the Company of
the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of any other term or covenant
contained in this Agreement.


10.    Notices. All notices, requests, demands and any other communications
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered or sent by prepaid registered or certified mail, if to the Company
addressed to:


ITT Inc.
1133 Westchester Avenue
White Plains, NY 10604
Attn: General Counsel
                        
and, if to Consultant:


Thomas Scalera
[REDACTED]


Any party may change its address for notice hereunder by giving notice of change
of address in the manner herein provided.


11.    Assignment. This Agreement and Consultant’s obligations hereunder may not
be assigned by Consultant. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns and shall be binding upon
Consultant, Consultant’s heirs, executors and administrators.


12.    Entire Agreement; Amendment. This Agreement constitutes the entire
Agreement among the parties with respect to the subject matter hereof. Except
for the Separation Agreement or as otherwise provided herein, this Agreement
supersedes all prior agreements or understandings written or oral in respect of
the subject matter hereof or thereof. This Agreement may be amended, modified,
superseded, canceled, renewed, or extended, and the terms or covenants hereof
may be waived, only by a written instrument signed by the parties hereto, or in
the case of a waiver, by the party waiving compliance.


13.    Severability. If any provision of this Agreement shall be rendered
invalid or unenforceable to any extent or in any application, the remainder of
this Agreement shall not be
5

--------------------------------------------------------------------------------





affected thereby, and each and every other provision of this Agreement shall be
valid and enforced to the fullest extent and in the broadest application
permitted by law.


14.    Construction and Interpretation. This Agreement, and all questions
arising in connection therewith, shall be governed by and construed in
accordance with the internal laws of the State of New York.


15.    Jurisdiction. Consultant hereby submits to the exclusive jurisdiction of
the courts of the State of New York and the Federal courts of the United States
of America located therein in respect of the interpretation and enforcement of
the provisions of this Agreement and all transactions contemplated hereby, and
Consultant hereby waives, and agrees not to assert, as a defense in any suit,
action or proceeding that such suit, action or proceeding is brought in an
inconvenient forum, or that venue is improper.


This Agreement shall be governed by and construed in accordance with the laws of
New York. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO THE
OTHER PARTY’S ENTERING INTO THIS AGREEMENT.


16.    Indemnification. Consultant agrees to indemnify and hold harmless the
Company and its parent companies and affiliated and related entities, and their
officers, directors, employees, successors and assigns, from and against any and
all losses, claims, causes of action, injuries, damages, costs and/or expenses,
including attorneys’ fees, arising from or in any way connected with
Consultant’s negligence, gross negligence or willful misconduct in the
performance of services under this Agreement or breach of any provision of this
Agreement.


17.    Headings. The paragraph headings contained herein are for convenience and
reference only, and shall be given no effect in the interpretation of any term
or condition of this Agreement.


18.    Survival. The provisions of Section 8, and Sections 13 through 18
(inclusive) shall survive the termination or expiration of this Agreement and
shall remain in full force and effect.




[Signature page follows]
6


--------------------------------------------------------------------------------











    IN WITNESS WHEREOF the parties have executed this Agreement as of the date
first above written.






ITT INC.


By:/s/ Luca Savi    
Name: Luca Savi
Title: CEO and President
CONSULTANT


By:/s/ Thomas Scalera    
    Thomas Scalera









                    
















[Signature Page to Consulting Agreement – Thomas Scalera]
66499923_4